ile No . 2-95553 811-4215 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 39 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 39 [X] (Check appropriate box or boxes.) Dreyfus Premier GNMA Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) (days) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) (days) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURESPursuant to the requirements of the Securities Act of 1933, the Registrant, Dreyfus Premier GNMA Fund, Inc., certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 21st day of September 2011.Dreyfus Premier GNMA Fund, Inc. BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) 09/21/2011 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financialand Accounting Officer) 09/21/2011 James Windels /s/ Joseph S. DiMartino* Chairman of the Board 09/21/2011 Joseph S. DiMartino /s/ David W. Burke* Board Member 09/21/2011 David W. Burke /s/ William Hodding Carter III* Board Member 09/21/2011 William Hodding Carter III /s/ Gordon J. Davis* Board Member 09/21/2011 Gordon J. Davis /s/ Joni Evans* Board Member 09/21/2011 Joni Evans /s/ Ehud Houminer* Board Member 09/21/2011 Ehud Houminer /s/ Richard C. Leone* Board Member 09/21/2011 Richard C. Leone /s/ Hans C. Mautner* Board Member 09/21/2011 Hans C. Mautner /s/ Robin A. Melvin* Board Member 09/21/2011 Robin A. Melvin /s/ Burton N. Wallack* Board Member 09/21/2011 Burton N. Wallack /s/ John E. Zuccotti* Board Member 09/21/2011 John E. Zuccotti *BY: /s/ John B. Hammalian John B. Hammalian,Attorney-in-Fact INDEX OF EXHIBITS Exhibits EX-101.INS – Instance Document. EX-101.SCH – Taxonomy. EX-101.CAL – Calculation Linkbase. EX-101.DEF – Definition Linkbase. EX-101.LAB – Labels Linkbase. EX-101.PRE – Presentation Linkbase.
